Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-10-2008

USA v. Slaughter
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1405




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Slaughter" (2008). 2008 Decisions. Paper 860.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/860


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 07-1405
                                      ____________

                            UNITED STATES OF AMERICA

                                              v.

                                 ALFRED SLAUGHTER,
                                    a/k/a “YA-YA”

                                            Appellant
                                      ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 03-cr-00043-5)
                      District Judge: Honorable John E. Jones, III
                                     ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 18, 2008

         Before: SCIRICA, Chief Judge, AMBRO and FISHER, Circuit Judges.

                                   (Filed: July 10, 2008)
                                       ____________

                               OPINION OF THE COURT
                                    ____________

FISHER, Circuit Judge.

       Alfred Slaughter appeals his conviction on one count of conspiracy to distribute

and possess with intent to distribute in excess of 50 grams of cocaine base (crack), in
violation of 21 U.S.C. § 846, and one count of possession with intent to distribute in

excess of 50 grams of cocaine base (crack) (or aiding and abetting or causing the same),

in violation of 21 U.S.C. § 841 and 18 U.S.C. § 2. For the reasons that follow, we will

affirm the judgment of the District Court.

                                              I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       On July 13, 2002, a police informant purchased crack from Alfred Slaughter and

his cousin and co-conspirator, Marvin Starks, at a residence located at 1144 Memorial

Avenue in Williamsport, Pennsylvania. Local police then executed a search warrant at

the residence. Police therein recovered a total of 63.8 grams of crack: 39.3 grams from a

grey Brinks lock box in a bedroom and 24.5 grams from a shoe box in a bathroom. The

following February, a multiple-count indictment was returned against Slaughter and four

other co-defendants, and a warrant for his arrest was issued.

       On May 2, 2003, U.S. Marshals arrested Slaughter at another residence in

Williamsport. In Slaughter’s proximity at the time of his arrest was an “8 ball” of crack,

two keys that fit the Brinks lock box recovered at 1144 Memorial Avenue the previous

July, and a travel bag containing a loaded 9mm handgun. On July 24, 2003, a

superseding indictment was returned against Slaughter and his co-defendants. After



                                              2
numerous pretrial motions and the trial itself held in November 2005, a jury found

Slaughter guilty of the two counts noted in this opinion’s introductory paragraph. On

January 29, 2007, the District Court sentenced Slaughter to a below-Guidelines sentence

of 300 months’ imprisonment and 120 months’ supervised release. Slaughter’s timely

appeal followed.

                                             II.

       We exercise jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. For a

defendant’s claim of insufficiency of the evidence, “[w]e must view the evidence in the

light most favorable to the government and must sustain a jury’s verdict if ‘a reasonable

jury believing the government’s evidence could find beyond a reasonable doubt that the

government proved all the elements of the offenses.’” United States v. Rosario, 118 F.3d
160, 163 (3d Cir. 1997) (quoting United States v. Salmon, 944 F.2d 1106, 1113 (3d Cir.

1991)). For an appeal regarding the admissibility of evidence, our review is for abuse of

discretion. United States v. Bobb, 471 F.3d 491, 497 (3d Cir. 2006).

                                            III.

                                             A.

       Slaughter first argues that there was insufficient evidence to support his conviction

of conspiracy to distribute and possess with intent to distribute in excess of 50 grams of

cocaine base (crack). The elements of conspiracy are: “(1) a shared ‘unity of purpose,’

(2) an intent to achieve a common goal, and (3) an agreement to work together toward the



                                             3
goal.” Id. at 494 (citation omitted). These elements can be proven “entirely by

circumstantial evidence.” United States v. Gibbs, 190 F.3d 188, 197 (3d Cir. 1999).

       In this case, the evidence establishing Slaughter’s role in a conspiracy to distribute

drugs comes largely from Starks’ testimony. For example, at trial Starks stated, “I was

pretty much [Slaughter’s] right-hand man, watch-out man, basically, you know, keep

everything okay with his business basically . . . if he had any problems up here, money, if

he needed me to bag some drugs up, you know . . . .” Starks testified that he and

Slaughter had an arrangement whereby Starks “bagged” the crack for Slaughter.

Slaughter on appeal characterizes the arrangement as merely that of buyer-seller, but a

reasonable jury certainly could have concluded that the relationship was that of partners

who shared a common purpose of drug distribution.

       As for whether the amount of crack attributable to Slaughter was in excess of 50

grams, Starks testified that Slaughter was importing approximately 250 grams of crack

from Philadelphia to Williamsport each week for a month during the time period charged

in the superseding indictment. Further, the search of 1144 Memorial Avenue on July 13,

2002, yielded over 50 grams of crack. When these facts, the circumstances surrounding

Slaughter’s May 2, 2003 arrest, and the deferential standard of review are all taken into

account, we cannot find that there was insufficient evidence to support Slaughter’s

conspiracy conviction.




                                              4
                                             B.

       Slaughter also argues that there was insufficient evidence to support his possession

with intent to distribute (or aiding and abetting the same) conviction. Specifically,

Slaughter contends that there was insufficient evidence to establish that he possessed

more than 50 grams of crack on July 13, 2002. In establishing a defendant’s possession

of a controlled substance, “[p]ossession can be actual or constructive, and may be proven

through either direct or circumstantial evidence. Constructive possession may be found if

the defendant was knowingly in a position, or had the right, to exercise ‘dominion and

control’ over the drug.” Bobb, 471 F.3d at 497 (internal citation omitted).

       Here, over 50 grams of crack were found by police at 1144 Memorial Avenue on

July 13, 2002. Slaughter concedes that sufficient evidence connected him to the crack in

the lock box (Br. 21), but argues that the crack in the shoe box could not be connected to

the crack in the lock box. The evidence at trial, however, “allowed the jury to infer” that

the drugs in the two boxes found in close physical proximity, in the context of the

temporal proximity of the controlled purchase made just hours before the search, “came

from a common source.” United States v. Cunningham, 517 F.3d 175, 179 (3d Cir.

2008). Therefore, we will not disturb the conviction on this count, either.

                                             C.

       Lastly, Slaughter argues that the District Court abused its discretion in prohibiting

him from introducing a private investigator’s testimony regarding the interchangeability



                                             5
of keys for two other lock boxes of the same model as the lock box in which a portion of

the crack was found on July 13, 2002. However, “evidence may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice, confusion

of the issues, or misleading the jury, or by considerations of undue delay, waste of time,

or needless presentation of cumulative evidence.” F ED. R. E VID. 403.

       Here, the District Court appropriately doubted the qualifications of the private

investigator, who had merely purchased two new Brinks lock boxes and keys expressly

for Slaughter’s trial at some time (over three years) and distance (over forty miles) from

the July 13, 2002 search. Indeed, the new keys that the investigator purchased could not

open the lock box attributed to Slaughter, and the investigator had no expert knowledge

about Brinks lock boxes in general. Moreover, even Slaughter agrees that the testimony

at trial was sufficient to establish that the lock box found by police on July 13, 2002,

belonged to Slaughter. In any event, the possible inference that another key could open

Slaughter’s lock box was raised at trial because the new lock boxes and their keys were

admitted into evidence and went with the jury to their deliberations. Therefore, the

District Court did not abuse its discretion in not admitting the private investigator’s

testimony above and beyond the already admitted physical evidence.

                                             IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                              6